100 S.E.2d 511 (1957)
247 N.C. 262
Arnold B. WILLIAMS
v.
Richard Junior MICKENS and Embra C. Morris.
No. 522.
Supreme Court of North Carolina.
November 26, 1957.
*512 Ottway Burton, Asheboro, for plaintiff, appellant.
Jordan, Wright & Henson, Greensboro, by Welch Jordan, Greensboro, for defendant, Embra C. Morris, appellee.
HIGGINS, Justice.
The question presented here is this: Does failure to remove the switch key render the owner of an automobile liable *513 for the negligent operation thereof by a thief who steals it?
If the owner is liable for injury inflicted by the thief at the next street crossing, there appears no reason why liability should not extend to the next town, the next county, or the next state. If leaving the key in the switch creates liability, leaving it on the seat, or on the owner's desk where a thief could easily find it, would seem also to imply liability. If liability exists on the day of the theft, does it not continue to the next day, and the next? Surely, ownership of a motor vehicle does not not involve such hazard. The rule governing liability is clearly stated in the case of Ward v. Southern R. Company, 206 N.C. 530, 174 S.E. 443, 444: "In the final analysis, the case presents an injury inflicted by the criminal act of a third person, and one in nowise connected with the * * * prosecution of the defendant's business.
"Assuming, but not deciding, that the defendant was negligent * * * nevertheless, the general rule of law is that if between the negligence and the injury there is the intervening crime or willful and malicious act of a third person producing the injury but that such was not intended by the defendant, and could not have been reasonably foreseen by it, `the causal chain between the original negligence and the accident is broken.'" Citing numerous cases.
"A motor vehicle is inanimate and cannot move of its own volition. * * * Moreover, where a motor vehicle is parked properly, the brakes set and the engine turned off, the owner thereof is not responsible for the independent act of a third party in negligently or maliciously starting the motor vehicle which results in damages or injuries to another." Ross v. Atlantic Greyhound Corp., 223 N.C. 239, 25 S.E.2d 852, 855, citing numerous cases. The case of Campbell v. Model Steam Laundry, 190 N.C. 649, 130 S.E. 638, is not in conflict with the foregoing decisions. Negligence in the Campbell case consisted in the leaving of a motor vehicle illegally parked in such condition as rendered it dangerous to heedless children who were known by the owner to be exposed to the hazard.
There was neither ordinance in Greensboro nor State law against leaving a key in the ignition switch of an automobile. While we are not willing to say that the stipulated facts are sufficient to show negligence on the part of the defendant Morris, nevertheless, even if such were the case, to allow recovery would do violence to the rule of proximate cause as understood and applied in this jurisdiction. McNair v. Richardson, 244 N.C. 65, 92 S.E.2d 459; Welling v. City of Charlotte, 241 N.C. 312, 85 S.E.2d 379; Boone v. North Carolina R. Co., 240 N.C. 152, 81 S.E.2d 380.
The judgment below is
Affirmed.